          Case 3:13-cv-00563-SRU Document 179 Filed 04/15/21 Page 1 of 3




                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF CONNECTICUT

    DANIEL CARPENTER and GRIST MILL                         :               Civil Action No.
    CAPITAL, LLC,                                           :               3:13-cv-00563-SRU
                                                            :
                   Plaintiffs,                              :
                                                            :
          vs.                                               :
                                                            :
    DOUGLAS SHULMAN, COMMISSIONER,                          :
    INTERNAL REVENUE SERVICE, et. al.,                      :
                                                            :               April 15, 2021
                   Defendants                               :
                                                            :
                                                            :

             PLAINTIFF’S CONSENT MOTION FOR EXTENSION OF TIME TO FILE
                    MOTION SEEKING RETURN OF SEIZED PROPERTY


         The Plaintiffs Daniel Carpenter and Grist Mill Capital seek an extension of time until

April 26, 2021 to file a motion requesting the return of seized property pursuant to Rule 41(g).

This Court had ordered by Docket Entry #178 on April 5, 2021 that such a motion be filed by

April 19, 2021, but counsel for Grist Mill Capital is leaving today to visit family in California

and will not return until April 20, 2021. Due to other federal court matters, counsel has been

unable to complete this motion before leaving. Although the Order does not apply to Carpenter

vs. Allen, et al., 3:14-cv-741 (SRU), a similar Response was filed by the Government in that

matter in response to the Courts Show Cause Order filed in both matters, and the plaintiff’s

motion will be directed to both files.1

         Opposing counsel have no objection to this request.




1
 Query then, the potential usefulness of a consolidation order for these two files as these circumstances
demonstrate.
         Case 3:13-cv-00563-SRU Document 179 Filed 04/15/21 Page 2 of 3




                                               THE PLAINTIFF
                                               GRIST MILL CAPITAL, LLC

                                                       /s/ Jonathan J. Einhorn

                                                       JONATHAN J. EINHORN, ESQ.
                                                       129 WHITNEY AVENUE
                                                       NEW HAVEN, CONNECTICUT 06510
                                                       Federal Bar No. ct00163
                                                       203-777-3777
                                                       einhornlawoffice@gmail.com


                                               THE PLAINTIFF
                                               DANIEL CARPENTER

                                                       /s/ John R. Williams

                                                       JOHN R. WILLIAMS & ASSOCIATES
                                                       51 ELM STREET, Ste 409
                                                       NEW HAVEN, CONNECTICUT 06510
                                                       Federal Bar No. ct00215
                                                       203-562-9931
                                                       jrw@johnrwilliams.com


                                    CERTIFICATION

         I hereby certify that on this 14th day of April, 2021 a copy of the foregoing Motion was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicted on the Notice of Electronic
Filing. Parties may access this filing through the Courts CM/ECF System.


                                                      /s/Jonathan J. Einhorn
                                                      Jonathan J. Einhorn
Case 3:13-cv-00563-SRU Document 179 Filed 04/15/21 Page 3 of 3
